                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 United States of America,                        Case No. 3:18 CR 440

                       Plaintiff,                 ORDER ADOPTING R&R AND
                                                  ACCEPTING GUILTY PLEA
                -vs-

 Nora Raquel Galvez-Roblero,                      JUDGE JACK ZOUHARY

                       Defendant.



       By consent of the parties (Doc. 26), this case was referred to United States Magistrate Judge

James Knepp under General Order 99-49 for a Change of Plea Hearing. The Magistrate Judge has

filed his Report & Recommendation (R&R) (Doc. 27), finding that the requirements imposed by the

United States Constitution and Federal Criminal Rule 11 have been satisfied and recommending that

this Court accept the Defendant’s plea of guilty. The deadline for filing objections to the R&R has

passed, and no requests for extension have been received.

       This Court has read the transcript of the Change of Plea Hearing (Doc. 30) and reviewed the

R&R. This Court finds that in a careful and thorough proceeding, the Magistrate Judge satisfied all

requirements of the United States Constitution and Federal Criminal Rule 11: He correctly found

Defendant to be competent and aware of the charges against her, the consequences of conviction, and

her rights and waiver of those rights. The Magistrate Judge also correctly found that Defendant
consented to proceed before him and tendered her plea of guilty knowingly, intelligently, and

voluntarily. Finally, the Magistrate Judge correctly found that there was an adequate factual basis for

the plea, as described on the record.

       In short, upon de novo review, this Court adopts the Magistrate Judge’s findings and

recommendation. Accordingly, this Court accepts Defendant’s plea of guilty and enters a finding of

guilty. Defendant has already been referred to Probation Services for preparation of a Presentence

Investigation Report, and a Sentencing Hearing is set for Friday, March 15, 2019 at 3:00 PM.

       IT IS SO ORDERED.
                                                          s/ Jack Zouhary
                                                      JACK ZOUHARY
                                                      U. S. DISTRICT JUDGE

                                                      February 12, 2019




                                                  2
